On Petition for Rehearing
Upon rehearing we have concluded to and do hereby modify the mandate in the original opinion to read as follows: "We conclude that the conclusion of law of the trial court is erroneous and that the ends of justice will be best met by a new trial. Under the well recognized power of this court to order a new trial whether or not such a motion is presented to this court the judgment of the trial court is reversed with instructions to set aside its former judgment and to grant a new trial."
With the mandate thus modified the petition for a rehearing is denied. *Page 527